 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    MARILYN TOSTON,                                   Case No. 2:18-cv-02424-GMN-BNW
12                       Petitioner,                    ORDER
13           v.
14    NATALIE WOODS, et al.,
15                       Respondents.
16

17          Respondents have filed a motion for enlargement of time (first request) (ECF No. 29).

18   The court finds good cause for an extension of time to file a reply and grants the motion.

19          Also on the docket is petitioner's unopposed motion for extension of time (ECF No. 26).

20   The document actually is titled as a supplement to the amended motion to extend time (ECF No.

21   25), which the court already has granted (ECF No. 27). The court need take no further action on

22   the unopposed motion (ECF No. 26), because it was a request for additional time to file an

23   opposition to the motion to dismiss, and petitioner has filed that opposition (ECF No. 28).

24          IT THEREFORE IS ORDERED that respondents' motion for enlargement of time (first

25   request) (ECF No. 29) is GRANTED. Respondents will have up to and including January 28,

26   2020, to file their reply to petitioner's opposition to the motion to dismiss (ECF No. 28).

27   ///

28   ///
                                                        1
 1          IT FURTHER IS ORDERED that no further action need be taken on petitioner's

 2   unopposed motion for extension of time (ECF No. 26).

 3          DATED: January 15, 2020
 4                                                          ______________________________
                                                            GLORIA M. NAVARRO
 5                                                          United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
